Title: From George Washington to John St. Clair, 14 June 1758
From: Washington, George
To: St. Clair, John


To Sir Jno. St clair—Baronet[Fort Loudoun 14 June 1758] 
Dear Sir
I found upon my return to this place, last Night, the Letters Inclosd. I shoud hardly have opend them, notwithstanding you desird it had not Colo. Byrd advisd it as necessary, thinking there might be something containd, that we might be preparing to execute.
I greatly fear that we shall be in want of Arms. at all events we have but a Scanty allowance. and if those from Williamsburg shoud be in bad Order, as we have reason to apprehend they are from the Inclosd Letters; I don’t know what we are to do: delayd we must be; at least till they are cleand, and made fit for Service. There will be a difficiency of Bayonets when the Maryland Arms are returnd—and there is not a possibility of my supplying Byrds Regiment with Cartooch Boxes, as the Arms

which Mr Henry is repairing are entirely without these Appendiges. My Regiment will, I expect, be compleat in both these Articles.
Mr Cunningham in a PS to me, adds—“McSwaine this moment tells me the two Waggone⟨rs⟩ have escaped from Colo. Lewis; so that the Blankets will not be up so soon as I wrote Sir John.”
Among the Inclosd, you will find a Letter from Mr Strother, concerning the French Negro I wrote to him for, at your desire; this Negro I find to be a shrewd Sensible Fellow; and may be useful if he did not come into the Inhabitants for the ⟨erasure⟩ discoveries, rather than his escape from our Enemi⟨es.⟩ he is very well acquainted with the Ohio, and its de⟨pendent⟩ parts, but has been longer from Fort Du-quesne than I at first understood him. He will set out from this to morrow, with a Waggon I shall send towards Fort Loudoun Pensylvania, and I shall desire he may be forwarded to you from thence. I am Dr Sir Yr Most Obedt Servt

Go: Washington
Fort Loudoun 14th June 1758

